EXHIBIT (16)(g) POWER OF ATTORNEY We, the undersigned officers and Trustees of Eaton Vance Municipals Trust, a Massachusetts business trust, do hereby severally constitute and appoint Thomas E. Faust Jr., Maureen A. Gemma or Barbara E. Campbell, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, Registration Statements on Form N-14 and any and all amendments to such Registration Statements filed by Eaton Vance Municipals Trust with the Securities and Exchange Commission in respect of shares of beneficial interest and other documents and papers relating thereto. IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/Thomas M. Metzold President and Principal April 7, 2011 Thomas M. Metzold Executive Officer /s/Barbara E. Campbell Treasurer and Principal April 7, 2011 Barbara E. Campbell Financial and Accounting Officer /s/Benjamin C. Esty Trustee April 7, 2011 Benjamin C. Esty /s/Thomas E. Faust Jr. Trustee April 7, 2011 Thomas E. Faust Jr. /s/Allen R. Freedman Trustee April 7, 2011 Allen R. Freedman /s/William H. Park Trustee April 7, 2011 William H. Park /s/Ronald A. Pearlman Trustee April 7, 2011 Ronald A. Pearlman /s/Helen Frame Peters Trustee April 7, 2011 Helen Frame Peters /s/Lynn A. Stout Trustee April 7, 2011 Lynn A. Stout /s/Ralph F. Verni Trustee April 7, 2011 Ralph F. Verni
